Thomas, J.
This is not a difficult case. There is reasonable certainty, both as to the subject matter and the object of the bequest. It is a gift of a definite sum for a definite purpose ; of one thousand dollars to the Universalist Religious Denomination in the county of Berkshire, for the support of that denomination in the usual mode, in its organized parishes. The sum given is to constitute a permanent fund, and the use or interest to be applied for the support of the denomination.
To enforce and regulate the trust this bill is brought by the organized religious parishes of the UniversalistFdenomination in the county of Berkshire. No trustees are named in the will; but it is familiar law that a court of equity will not suffer the trust to fail for want of trustees. The case may be sent to a master to report the names of three suitable persons as trustees.

Decree accordingly.